DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102b as being anticipated by Spahn US Publication No. 2005/0218296.

Regarding claim 1 Spahn discloses of Fig. 1 – 6, of applicant’s an image sensing device (paragraph 0027 image recording device) comprising: an image sensor suitable for generating first image signals, corresponding to some of a plurality of pixels, in a binning mode (paragraph 0027 a field of photodiodes 6 is designed on the active readout matrix 5 where the light is absorbed in the photodiode 6. Paragraph 0036 the active readout matrix 5 is binned in an analog manner by the multiplexer 12 such that image sensor 5 is suitable for generating first image signals, corresponding to some of a plurality of pixels 6, in an analog binning mode); and an image processor suitable for generating second image signals, corresponding to other pixels, by performing an interpolation operation based on the first image signals in the binning mode (paragraph 0029 control unit 15 controls photodiode 6, multiplexer 12, the analog-to-digital converter 13 and the signal processing unit 14. Paragraph 0036 the active readout matrix 5 is binned in an analog manner by means of the multiplexer 12. After digitization by means of the analog-to-digital converter 13, an interpolation carried out in the signal processing unit 14 which is preferably based on an interpolation area 25 shown with a dashed line in FIG. 5 such that an image processor 15 is suitable for generating second image signals, corresponding to other pixels 6, by performing an interpolation operation on an interpolation area 25 based on the first image signals that are in interpolation area 25 that were analog binned in the analog binning mode operation).

Regarding claim 2 Spahn further discloses of applicant’s wherein the some of the plurality of pixels include pixels arranged in some of a plurality of rows in which the plurality of pixels are arranged, and the other pixels include pixels arranged in other rows (Fig. 5, Paragraph 0036 the active readout matrix 5 is binned in an analog manner by means of the multiplexer 12. After digitization by means of the analog-to-digital converter 13, an interpolation carried out in the signal processing unit 14 which is preferably based on an interpolation area 25 shown with a dashed line in FIG. 5 such that the some of the plurality of pixels 6 include pixels 6 arranged in some of a plurality of rows in which the plurality of pixels 6 are arranged in Fig. 5 , and the other pixels 6 include pixels 6 arranged in other rows in the upper and lower areas in interpolation area 25 that are not in the center analog binned area in interpolation area 25).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn US Publication No. 2005/0218296 in view of Hayashida US Publication No. 2020/0135780.

Regarding claim 4 Spahn discloses of applicant’s wherein the image sensor generates the first image signals by performing an analog binning operation (paragraph 0029 control unit 15 controls photodiode 6, multiplexer 12, the analog-to-digital converter 13 and the signal processing unit 14. Paragraph 0036 the active readout matrix 5 is binned in an analog manner by means of the multiplexer 12). Spahn discloses a method of analog binning imager pixel signals, A/D converting the analog binned pixel signals, and the interpolating the digital analog binned pixel signals but does not expressively disclose and the image processor generates the second image signals by performing a digital binning operation;

Hayashida teaches a method of performing both analog and digital binning of imager pixel signals. Hayashida teaches of Fig 1 – 9, of applicant’s and the image processor generates the second image signals by performing a digital binning operation (paragraph 0088 the signal processing unit 1052 can control the binning size for pixel addition by switching the signal of an internal analog circuit to high level or low level. This function is called analog binning function since binning is performed in an analog manner. The readout image is digitally average in the FPGA included in the imaging unit 1004 where averaging of a 2×2 pixel region or averaging of a 4×4 pixel region can be performed as the ranges of averaging. This function is called a digital binning function. The signal processing unit 1052 can combine analog binning function and the digital binning function such that the image processor 1052 generates the second image signals by performing a digital binning operation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Spahn in a manner similar to Hayashida. Doing so would result improving Spahn invention in a similar way as Hayashida – namely the ability to provide a method of performing both analog and digital binning of imager pixel signals, in Hayashida invention, to the method of binning imager pixel signals in Spahn invention.

Regarding claim 5 of the combination of Spahn in view of Hayashida, Hayashida further teaches of applicant’s wherein the analog binning operation includes an operation of calculating an average of analog pixel signals (paragraph 0067 in specified in the set binning setting, averaging readout of electrical signal values (pixel values) output from the pixels is performed).

Regarding claim 6 of the combination of Spahn in view of Hayashida, Hayashida further teaches of applicant’s wherein the digital binning operation includes an operation of calculating an average of a digital type of the first image signals (paragraph 0088 under the control of the signal processing unit 1052, the readout image is digitally average in the FPGA included in the imaging unit 1004 where averaging of a 2×2 pixel region or averaging of a 4×4 pixel region can be performed as the ranges of averaging. This function is called a digital binning function).

Regarding claim 7, claim 7 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where of the combination of Spahn in view of Hayashida, Hayashida further teaches the additional claim limitation of applicant's generating second image signals corresponding to other rows, by performing digital binning operations based on the first image signals (paragraph 0088 the signal processing unit 1052 can control the binning size for pixel addition by switching the signal of an internal analog circuit to high level or low level. This function is called analog binning function since binning is performed in an analog manner. The readout image is digitally average in the FPGA included in the imaging unit 1004 where averaging of a 2×2 pixel region or averaging of a 4×4 pixel region can be performed as the ranges of averaging. This function is called a digital binning function. The signal processing unit 1052 can combine analog binning function and the digital binning function such that second image signals are generated corresponding to other rows in the digital binning function, by performing digital binning operations based on the first image signals that have been analog binned and digitally converted).

Regarding claim 8 the combination of Spahn in view of Hayashida further teaches of applicant’s wherein the generating of the second image signals includes: generating third image signals by performing the digital binning operation based on the first image signals (Hayashida in paragraph 0088 the signal processing unit 1052 can control the binning size for pixel addition by switching the signal of an internal analog circuit to high level or low level. This function is called analog binning function since binning is performed in an analog manner. The readout image is digitally average in the FPGA included in the imaging unit 1004 where averaging of a 2×2 pixel region or averaging of a 4×4 pixel region can be performed as the ranges of averaging. This function is called a digital binning function. The signal processing unit 1052 can combine analog binning function and the digital binning function such that third image signals are generated by performing the digital binning operation based on the first image signals that have been analog binned and digitally converted; and generating the second image signals by performing the interpolation operation based on the third image signals (Spahn in paragraph 0036 the active readout matrix 5 is binned in an analog manner by means of the multiplexer 12. After digitization by means of the analog-to-digital converter 13, an interpolation carried out in the signal processing unit 14 which is preferably based on an interpolation area 25 shown with a dashed line in FIG. 5 such that, in Spahn invention, interpolation is performed on binned pixel signal which includes the first analog binned pixel signals and the third digital binned pixel signals in Hayashida invention).

Regarding claim 9 of applicant’s wherein the analog binning operation includes an operation of calculating an average of analog pixel signals. Claim 9 is rejected for the reasons found in rejected claims 5 and 7  above.

Regarding claim 10 of applicant’s wherein the digital binning operation includes an operation of calculating an average of a digital type of the first image signals. Claim 10 is rejected for the reasons found in rejected claims 6 and 7  above.

Allowable Subject Matter

Claims 16 – 20 are allowed.

Claims 3 and 11 – 15 are objected to as being ultimately dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696